DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-13 and 15 of U.S. Patent No. 10,801,139 in view of Rock et al (US 2011/0177282).
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Application claim 1 is broader than patent claim 1 in some respects, and thus is not patentably distinct therefrom in this regard. Also, application claim 1 differs from patent claim 1 in reciting that the yarn is made with wool fibers and non-wool fibers, while the patent claim only recites the yarn is made from wool fibers. It is well known to use a blend of wool fibers and non-wool fibers for the pile yarn of a knit fabric, however, as taught by Rock et al. Rock discloses that use of a blend of wool fibers and non-wool fibers prevents felting or matting of the wool fibers [0003, 0008, 0014]. It would have been obvious to make the yarn of the patent claim out of wool fibers and non-wool fibers to inhibit felting, as taught by Rock.
Application claim 2 recites the same subject matter as patent claim 1.   Application claims 3-8 recite the same subject matter as patent claims 2-7, respectively.
Application claim 9 is obvious over patent claim 1, in view of Rock. Rock discloses the use of 50 percent wool fibers and 50 percent non-wool fibers [0006]. It would have been obvious to use a 50:50 blend of wool and non-wool fibers in the method of patent claim 1 to inhibit felting, as taught by Rock.
Claims 10 and 11 are obvious over patent claim 1, in view of Rock. Rock discloses the use of regenerated cellulosic fibers as the non-wool fibers, and specifies rayon [0026]. Lyocell is a conventional regenerated cellulosic fiber, and a form of rayon. Therefore, it would have been obvious to use lyocell as non-wool fibers in the method of patent claim 1 to inhibit felting, as taught by Rock, and since lyocell is a conventional type of regenerated cellulose.
Independent application claim 12 is broader than patent claim 8 in some respects, and thus is not patentably distinct therefrom in this regard. Also, application claim 12 differs from patent claim 8 in reciting that the yarn is made with non-wool fibers, while the patent claim recites the yarn is made from wool fibers. It is well known to use a blend of wool fibers and non-wool fibers for the pile yarn of a knit fabric, however, as taught by Rock et al. Rock discloses that use of a blend of wool fibers and non-wool fibers prevents felting or matting of the wool fibers [0003, 0008, 0014]. It would have been obvious to make the yarn of the patent claim out of non-wool fibers to inhibit felting, as taught by Rock. Application claim 12 also differs from patent claim 8 in reciting a step of “cutting” the fibers, while patent claim 8 recites “shearing”. Cutting is broader than “shearing” and thus not patentably distinct therefrom.
Claim 13 is obvious over patent claim 8, in view of Rock. Rock discloses the use of regenerated cellulosic fibers as the non-wool fibers, and specifies rayon [0026]. Lyocell is a conventional regenerated cellulosic fiber, and a form of rayon. Therefore, it would have been obvious to use lyocell as non-wool fibers in the method of patent claim 8 to inhibit felting, as taught by Rock, and since lyocell is a conventional type of regenerated cellulose.
Application claims 14-16 recite the same subject matter as patent claims 11-13, respectively.
Independent application claim 17 differs from patent claim 15 in reciting that the yarn is comprised of non-wool fibers, while the patent claim recites the yarn is made from wool fibers. It is well known to use a blend of wool fibers and non-wool fibers for the pile yarn of a knit fabric, however, as taught by Rock et al. Rock discloses that use of a blend of wool fibers and non-wool fibers prevents felting or matting of the wool fibers [0003, 0008, 0014]. It would have been obvious to make the yarn of the patent claim out of non-wool fibers to inhibit felting, as taught by Rock.
Claim 18 is obvious over patent claim 15, in view of Rock. Rock discloses the use of regenerated cellulosic fibers as the non-wool fibers, and specifies rayon [0026]. Lyocell is a conventional regenerated cellulosic fiber, and a form of rayon. Therefore, it would have been obvious to use lyocell as non-wool fibers in the method of patent claim 15 to inhibit felting, as taught by Rock, and since lyocell is a conventional type of regenerated cellulose.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, “with natural wool fibers” renders the claim indefinite, since the wool fibers were not previously set forth as being “natural”. Therefore, it is unclear if the “natural wool fibers” of line 7 are the same wool fibers as recited in line 3.
In claim 1, line 11, the step of “cutting the wool fibers” renders the claim indefinite, because it is unclear whether both the wool fibers and non-wool fibers are cut, or only the wool fibers. The recitation seems to imply that only the wool fibers are cut, however it is unclear how the wool fibers of the yarn can be cut without cutting the non-wool fibers, since the yarn is made of both.
In claim 2, lines 1-2, “the wool fiber side” lacks proper antecedent basis. This renders the claim indefinite because it is unclear whether this is the same as the side with wool fibers and non-wool fibers. 
Similarly, “the wool fiber side” in claim 4 is confusing because it is unclear whether this is the same as the side with wool fibers and non-wool fibers. 
In claim 6, the step of cutting the wool fibers renders the claim indefinite, because it is unclear whether both the wool fibers and non-wool fibers are cut, or only the wool fibers. The recitation seems to imply that only the wool fibers are cut, however it is unclear how the wool fibers of the yarn can be cut without cutting the non-wool fibers, since the yarn is made of both.
In claim 8, “the mixing solution” lacks proper antecedent basis. This renders the claim indefinite because it is not clear what mixing solution is being referred to. It appears that the dependency of the claim is erroneous.
In claim 12, line 11, the step of “cutting the wool fibers” renders the claim indefinite, because “the wool fibers” lacks antecedent basis. It is unclear how the wool fibers are provided in the fabric. The fabric/yarn was not set forth as comprising wool fibers.
In claim 17, line 7, the recitation of “a web” renders the claim indefinite, since it is unclear how this web is related to the claimed “fabric”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al (US 2011/0177282) in view of Crary et al (US 2013/0255048).
Regarding claim 1, Rock et al disclose a method of making a pile fabric comprising forming a yarn (loop yarn 16) made with wool fibers and non-wool fibers [0026], knitting the yarn to form a pile fabric (the yarn 16 forms pile loops 22) and knitting a scrim (the base layer formed from yarns 14 and 16) to form a base (at 18) while simultaneously knitting the yarn and the scrim together [0007, 0010-0011, 0025, 0028, 0033], wherein the yarn (16) is attached to and extends from the scrim (base layer, at 18) to form a length of pile fabric having a fiber side (at 20) with natural wool fibers and non-wool fibers [0026], and the scrim on an opposing side (at 18); see Fig. 1. 
Note that the base layer, which is knit from yarns 14 and 16, forms a scrim, as broadly recited in claim 1, at the technical face 18 (Fig. 1 and see knitting method described in paras. 0005, 0007, 0010-0011, 0025, 0028, 0033-0034, and 0038).
Further as to claim 1, the method of Rock includes finishing the pile fabric [0029-0030]. Rock discloses the finishing process may include steps such as brushing, dyeing and heating [0029-0030]. Rock does not specifically disclose polishing the fiber side of the pile fabric and cutting the wool fibers to a designated length, as in claim 1, however these are conventional finishing steps.  Crary et al disclose forming a knit pile fabric using wool fibers [0007], and finishing the pile fabric by polishing the fiber side of the pile fabric [0010] and cutting the wool fibers to a designated length [0010; 0095], as in claim 1. Crary discloses that this produces a softer fabric which resembles natural fleece [0006, 0083].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform polishing of the fiber side of the pile fabric of Rock and cutting of the wool fibers in order to form a soft fabric which resembles natural fleece, as taught by Crary. 
Regarding claims 2-8, Crary discloses performing the claimed finishing steps. Crary discloses polishing the wool fiber side of the pile fabric includes guiding the length of pile fabric over plural heated polishing rolls (see Fig. 18 and para. 0087), wherein at least two of the plural heated polishing rolls (644 and 645 in Fig. 18) rotate in opposite directions (see Fig. 18 and para. 0087), as in claim 2.  As to claim 3, Crary discloses polishing the fiber side includes at least one of the plural heated polishing rolls comprises a plurality of blades, each blade having a multiplicity of teeth for raking the fiber side of the pile fabric [0087-0088; Crary claim 2]. As to claim 4, Crary discloses each of the polishing rolls comprises a plurality of blades, each blade having a multiplicity of teeth for raking the wool fiber side of the fabric [0087-0088; Crary claim 3]. As to claim 5, Crary discloses the polishing step is performed with a first set of plural heated polishing rolls and the further polishing step is performed by a second set of plural heated polishing rolls [Crary claim 4]. As to claim 6, Crary discloses cutting the wool fibers to an intermediate length prior to cutting the wool fibers to the  designated length [Crary claim 5]. As to claims 7-8, Crary discloses the yarn is treated during the finishing step by applying a mixing solution to the yarn [Crary claim 6], the mixing solution comprising a mineral oil, an anti-static agent and water [0052; claim 7]. Crary discloses that these finishing steps form a softer, high performance fabric which closely resembles natural sheepskin fleece [0006, 0042, 0083].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform these finishing steps on the wool pile fabric in the method of Rock in order to form a softer fabric which resembles natural fleece, as taught by Crary. 
Regarding claim 9, Rock discloses the yarn includes fifty percent wool fibers and fifty percent non-wool fibers [0006].
Regarding independent claim 12, Rock et al disclose a method of making a pile fabric comprising forming a yarn (loop yarn 16) made with non-wool fibers [0026], knitting the yarn to form a pile fabric (the yarn 16 forms pile loops 22) and knitting a scrim (the base layer formed from yarns 14 and 16) to form a base (at 18) while simultaneously knitting the yarn and the scrim together [0005, 0007, 0010-0011, 0025, 0028, 0033], wherein the yarn (16) is attached to and extends from the scrim (base layer, at 18) to form a length of pile fabric having a fiber side (at 20) with the non-wool fibers [0026], and the scrim on an opposing side (at 18); see Fig. 1.  Note that the base layer, which is knit from yarns 14 and 16, forms a scrim, as broadly recited in claim 12, at the technical face 18 (Fig. 1 and see knitting method described in paras. 0005, 0007, 0010-0011, 0025, 0028, 0033-0034, and 0038).
The method of Rock includes finishing the pile fabric [0029-0030], and Rock discloses the finishing process may include steps such as brushing, dyeing and heating [0029-0030]. Rock does not specifically disclose polishing the fiber side of the pile fabric and cutting the wool fibers to a designated length, as in claim 12, however these are conventional finishing steps.  Crary discloses forming a knit pile fabric using wool fibers [0007], and finishing the pile fabric by polishing the fiber side of the pile fabric [0010] and cutting the wool fibers to a designated length [0010; 0095], as in claim 1. Crary discloses that this produces a softer fabric which resembles natural fleece [0006, 0083].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform polishing of the fiber side of the pile fabric of Rock and cutting of the wool fibers in order to form a soft fabric which resembles natural fleece, as taught by Crary. 
Regarding claims 14-16, Crary discloses performing the claimed finishing steps. As to claim 14, Crary discloses a step of applying a back side coating to the textile scrim before the polishing step, the back side coating including a stiffening agent [Crary claim 12]. As to claim 15, Crary discloses an initial polishing step of passing the wool fiber side of the fabric over a first set of heated double polishing rolls, followed by passing the wool fiber side of the fabric over a second set of heating double polishing rolls [Crary claim 15]. As to claim 16, Crary discloses wherein in the polishing step, the rolls are heated to at least 170 degrees C (see Crary claim 16, disclosing that rolls in the polishing step are heated to at least 235 degrees C). Crary discloses that these finishing steps form a softer, high performance fabric which closely resembles natural sheepskin fleece [0006, 0042, 0083].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform these finishing steps on the wool blend pile fabric in the method of Rock in order to form a softer fabric which resembles natural fleece, as taught by Crary. 
Regarding independent claim 17, Rock et al disclose a method of making a pile fabric comprising forming a yarn (loop yarn 16) comprised of non-wool fibers [0026], knitting the yarn (16) and knitting a textile scrim (the base layer formed from yarns 14 and 16, at 18) while simultaneously knitting the yarn and the scrim together [0005, 0007, 0010-0011, 0025, 0028, 0033], to form a length of semi-finished pile fabric having  a pile (loops 22) including non-wool fibers on one side (side 20 has non-wool fibers in loops 22; paras. 0025-0026] and the textile scrim on an opposing side (at 18); see Fig. 1.  Note that the base layer, which is knit from yarns 14 and 16, forms a scrim, as broadly recited in claim 17, at the technical face 18 (Fig. 1 and see knitting method described in paras. 0005, 0007, 0010-0011, 0025, 0028, 0033-0034, and 0038).
The method of Rock includes finishing the pile fabric [0029-0030], and Rock discloses the finishing process may include steps such as brushing, dyeing and heating [0029-0030]. Rock does not specifically disclose the rough shearing, polishing, and shearing steps as recited in claim 17, however these are conventional finishing steps.  Crary discloses forming a knit pile fabric using wool fibers [0007], and finishing the pile fabric by performing the finishing steps recited in claim 17.  Crary discloses rough shearing the pile (fleece) side of the web to a first length of the pile fibers [0007], polishing the pile side by passing the fabric through a first set of at least two polishing rolls heated to at least 170 degrees C [0007, 0092; claim 19], applying a polishing coating to the pile side of the fabric [Crary claim 19], polishing the pile side by passing the fabric through a third polishing roll heated to at least 170 degrees C [0092; Fig. 16; claim 19], shearing the pile side of the fabric to a second fiber length, wherein the second fiber length is less than the first fiber length [Crary claim 19], polishing the pile side by passing the fabric through at least one additional polishing roll heated to at least 170 degrees C [0094; Fig. 16; Crary claim 19]; and shearing the pile side of the fabric to a final fiber length, wherein the final fiber length is less than the second fiber length [0095; Crary claim 19].  Crary discloses that these finishing steps form a softer, high performance fabric which closely resembles natural sheepskin fleece [0006, 0042, 0083].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform these finishing steps on the wool blend pile fabric in the method of Rock in order to form a softer fabric which resembles natural fleece, as taught by Crary. 


Claims 10-11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al (US 2011/0177282) in view of Crary et al (US 2013/0255048) as applied to the claims above, and further in view of Stanhope et al (US 2015/0322598).
Rock modified in view of Crary et al renders obvious the claimed method, and teaches that the non-wool fibers may be regenerated cellulosic fibers (see regenerated fibers e.g. rayon disclosed in para. 0026). Rock does not specifically disclose that the regenerated cellulosic fibers / rayon is Lyocell.  Lyocell is a well known type of regenerated cellulosic fiber and is commonly used in wool blends for loop piles.  Stanhope discloses a knit pile fabric which has pile loops made of yarns (20) comprising a blend of wool and non-wool fibers [0002, 0013, 0017, 0023, 0035]. Stanhope teaches the use of FR lyocell as the non-wool fibers in the pile yarns 20 [0035]. Stanhope teaches that this produces a flame resistant fabric, for improved safety [0004, 0007-0008, 0014-0016, 0035, 0039].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use FR lyocell as the regenerated cellulosic fibers in the wool blend of Rock in order to provide improved flame resistance, as taught by Stanhope.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on attached PTO-892 disclose methods of making pile fabric similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732